Case 2:15-cv-00463-RCL-SMD Document 359 Filed 01/25/21 Page 1of5

ANGELA MCCULLOUGH, et al.,

Plaintiffs,

Va

THE CITY OF MONTGOMERY, et al.,

Defendants.

UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION

 

 

SCHEDULING ORDER .

Case No. 2:15-cv-463-RCL

The Court presently intends to proceed to trial as scheduled. The Court will reevaluate the

conditions in Montgomery prior to the pretrial conference. If the Court does not believe that a trial

can be held safely, it will issue an order continuing the trial.

The parties shall adhere to the following deadlines:

Filing of Pretrial Motions (except Motions in Limine)
Filing of Opposition to Pretrial Motions

Exchange of Witness and Exhibit Lists

Exchange of Deposition Designations

Filing of Objections to Deposition Designations
Exchange of Deposition Counter-designations

Filing of Objections to Witnesses and Exhibits

Filing of Motions in Limine

Filing of Proposed Jury Instructions

Filing of Objections to Deposition Counter-designations

Objections to Motions in Limine

February 15, 2021
March 1, 2021
March 1, 2021
March 3, 2021
March 8, 2021
March 8, 2021
March 8, 2021
March 8, 2021
March 8, 2021
March 12, 2021

March 15, 2021
Case 2:15-cv-00463-RCL-SMD Document 359 Filed 01/25/21 Page 2 of 5

e Filing of Joint Pretrial Statement March 23, 2021
e Pretrial Conference (by videoconference) March 25, 2021
10:00 a.m.
e Filing of Trial Briefs (optional) March 29, 2021
e Jury Selection April 1, 2021
9:30 a.m.
e Opening Arguments April 2, 2021

The witness list shall include the names and addresses of individuals who are expected to
testify at trial. While identification of an individual does not obligate the party to call that
individual as a witness, any individual not identified will be precluded from testifying at trial
without leave of Court, which will be granted only for good cause shown. A rebuttal witness, the
identity of whom cannot reasonably be foreseen ahead of trial, need not be identified in the witness
list. The witness list shall also include whether a party plans to call a witness at trial by reading a
deposition or showing any part of video deposition. If so, counsel must provide opposing counsel
of those portions of the deposition(s) to be read or played by video no later than March 3, 2021,
opposing counsel may provide original designating counsel any counter-designations, as well as
any objections to those portions of transcribed or video depositions designated by original
designating counsel no later than March 8, 2021; original designating counsel may make any
objections they have to the counter-desi gnation(s) no later than March 12, 2021.

The exhibit list shall identify or describe all writings, recordings and other tangible exhibits
that the parties may use at trial. Documents so identified are to be made readily available to any
party requesting the opportunity to review and copy. Proffering counsel shall have such evidence

marked for identification prior to trial.
Case 2:15-cv-00463-RCL-SMD Document 359 Filed 01/25/21 Page 3 of 5

Counsel for plaintiffs shall arrange a conference to prepare a joint pretrial statement. The

joint pretrial statement shall include:

A statement of the case, setting forth a brief description of the nature of the case,
the identities of the parties, and the basis of the Court's jurisdiction;

A statement of claims made by the plaintiffs;

A statement of defenses raised by the defendants;

A schedule of witnesses to be called by the parties, setting forth the full names and
addresses of all witnesses the party may call if not earlier called by another party,
separately identifying those whom the party expects to present and those whom the
party may call if the need arises including rebuttal witnesses; the schedule shall also
set forth a brief description of the testimony to be elicited from the witness and an
estimate of the time the party will take in eliciting such testimony; the parties need
not list any witness who will be called solely for impeachment purposes;

A list of exhibits to be offered in evidence by the parties, setting forth a description
of each exhibit the parties may offer in evidence (other than those created at trial),
separately identifying those which the parties expects to offer and those which the
parties may offer if the need arises;

A designation of depositions, or portions thereof, to be offered in evidence by the
parties, identifying each deposition or portion thereof (by page and line numbers)
the parties intend to offer in evidence and including any cross-designation pursuant
to FRE 106;

An itemization of damages the plaintiffs seek to recover, setting forth separately

each element of damages, and the monetary amount thereof, the plaintiffs claim to
Case 2:15-cv-00463-RCL-SMD Document 359 Filed 01/25/21 Page 4of5

be entitled to recover of any other party, including prejudgment interest, punitive
damages and attorneys’ fees; no monetary amount need be set forth for elements of
intangible damage;

A request for any other relief sought by the plaintiffs, setting forth all relief, other
than judgment for a sum of money, the plaintiffs claim to be entitled to receive
against any other party;

A statement of stipulated facts (both already agreed and proposed);
Stipulations concerning the authenticity of documents and admissibility of
exhibits (both already agreed and proposed);

A list of motions to be decided before or at the commencement of trial;
Proposed, and agreed upon, jury voir dire questions; and

Proposed, and agreed upon, jury instructions, together with objections thereto,
and supporting memoranda of law if appropriate.

Proposed amendments to the pleadings; and,

An estimate of trial time.

No party shall be allowed to conduct further discovery in this case. The Court’s order of

June 20, 2019, unequivocally closed discovery on December 19, 2019. Order 2, ECF No. 187.

The plaintiffs have not demonstrated that they could not have conducted expert discovery before

that deadline. Accordingly, they cannot show good cause to modify the June 2019 order. See Fed.
Case 2:15-cv-00463-RCL-SMD Document 359 Filed 01/25/21 Page 5of5

R. Civ. P. 6(b)(1)(B), 16(b)(4); see also Roberson v. BancorpSouth Bank, Inc., No. CIV.A. 12-
0669-WS-N, 2013 WL 4870839, at *1-2 (S.D. Ala. Sept. 12, 2013)
IT IS SO ORDERED.

<“Gue c. Louatite

{ -
Date: _ las |t0r, Royce C. Lamberth
United States District Judge
